DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejection under 35 U.S.C. 101 as indicated below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-16 are rejected under 35 U.S.C. 101 the claimed invention is directed to non-statutory subject matter.  
Claims 14-16, recite “A computer readable medium configured to store instructions,…..”. However, as evidenced in the specification of the current application, the computer readable medium is not disclosed to be limited to non-transitory computer readable medium. In the state of the art, transitory signals are commonplace as a transportable readable medium for transmitting computer instruction and thus, in the absence of any evidence to the contrary and give the broadest reasonable interpretation, the scope of a "computer readable medium" covers a signal per se." 
A “magnetic, optical, electromagnetic, infrared, … or propagation medium” is neither a process nor a product, (i.e., a tangible “thing”) and therefore does not fall within one of the four statutory classes of § 101. Rather, a “magnetic, optical, electromagnetic, infrared, … or propagation medium” is a form of energy, in the absence of any physical structure or tangible material.
The Examiner suggests amending the claims 14-16 to recite the “computer readable medium” as “non-transitory computer readable medium” to include tangible computer readable recording media, while at the same time excluding the intangible media such as signals, carrier waves, etc. Any amendment to the claim should be commensurate with its corresponding disclosure.
Claim Objections
Claims 7 and 19 is objected to because of the following informalities: In regard to claim 7, the Examiner believes that the Applicants intent to claim “...search query from...” instead of “...search query form...”. On the other hand, claim 19 should end with a period instead of a semicolon. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “video intake module”, “video feature extraction module”, “video re-encoding module”, “search module”, “playback module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “...configured to...” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 17-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: For instance, see paragraphs 34, 43 of the specification of the Pub. No. US 2022/0321970 that recites “...an intake module 260, a search module 265, a playback module 270,...The intake module 260 includes the video re-encoding module 410, and the feature extraction module 420.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wayans et al. (US 2018/0122419 A1)(hereinafter Wayans), and further in view of Mei et al. (US 2011/0264700 A1)(hereinafter Mei).
Re claim 1, Wayans discloses a method comprising: receiving a video from a user of an online system (see ¶ 68 for receiving a video from a user of an online system (i.e. online module 155 may be configured to allow the user to access, browse, receive (e.g., by streaming and/or download), upload and/or otherwise manage online videos in one or more file formats, such as, for example, H.264)); re-encoding the received video based on a prespecified re-encoding scheme, wherein re-encoding the received video comprises generating a set of video segments from video data of the received video, each of the video segments of the set of video segments independently playable by a media player (see fig. 32 ¶ 96 for re-encoding the received video based on a prespecified re-encoding scheme, wherein re-encoding the received video comprises generating a set of video segments from video data of the received video, each of the video segments of the set of video segments independently playable by a media player (i.e. device 100 performs splicing and re-encoding process of all the video segments and their associated video files and displays a preview screen 1000 as shown in fig. 31 paragraph 86, furthermore, the play icon 1010 allows the user to play spliced video preview playback as described in fig. 10 paragraph 88)); and storing the re-encoded video including storing information for each of segment of the set of segments generated during the re-encoding of the received video (see fig. 32 ¶ 96 for storing the re-encoded video including storing information for each of segment of the set of segments generated during the re-encoding of the received video (i.e. video segment A is encoded to common format and stored, for example, in the memory as described above; at 3150, the video segment B is encoded to common format and stored, for example, in the memory as described above; the encoded video segments A and B are demuxed to a single file; at 3180, the audio file 420 is added to the demuxed single file as described in fig. 31 paragraph 86))
Wayans fails to explicitly teach extracting features from the received video; storing the extracted features for the received video. However, the reference of Mei explicitly teaches extracting features from the received video (see ¶ 29 for extracting features from the received video (i.e. parsing component 304 may be configured to parse the online video 302 into one or more segments, a segment comprising a sequence of frames of the online video 302 as shown in fig. 3 paragraph 30, furthermore, the feature extraction component 308 may be configured to extract a set of features 310 from the keyframes 306 as described in fig. 3 paragraph 31). Also, see figs. 1-2 paragraphs 23, 25); storing the extracted features for the received video (see ¶ 29 for storing the extracted features for the received video (i.e. parsing component 304 may be configured to parse the online video 302 into one or more segments, a segment comprising a sequence of frames of the online video 302 as shown in fig. 3 paragraph 30, furthermore, the feature extraction component 308 may be configured to extract a set of features 310 from the keyframes 306 as described in fig. 3 paragraph 31). It should be noted that the extracted set of features 310 for the received video 302 is stored in the system 300 as shown in fig. 3)
Therefore, taking the combined teachings of Wayans and Mei as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (extracting) into the system of Wayans as taught by Mei.
One will be motivated to incorporate the above feature into the system of Wayans as taught by Mei for the benefit of having a system 300 that may comprise a parsing component 304, a feature extraction component 308, wherein the parsing component 304 may be configured to parse the online video 302 into one or more segments, a segment comprising a sequence of frames of the online video 302, wherein the feature extraction component 308 may be configured to extract a set of features 310 from the keyframes 306, wherein the set of features 310 may comprise at least one of a textual feature, a visual feature, and/or an audio feature in order to ease the processing time when extracting a set of features 310 (see fig. 3 ¶s 29-31)
Re claim 2, the combination of Wayans and Mei as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein extracting features from the received video comprises generating subtitles for the video based on an audio associated with the video. However, the reference of Mei explicitly teaches wherein extracting features from the received video comprises generating subtitles for the video based on an audio associated with the video (see fig. 8 ¶ 39 for extracting features from the received video comprises generating subtitles for the video based on an audio associated with the video (i.e. textual features may be detected within the online video 504 and/or extracted as part of the set of features, for example, the embedded text 506 "Test drive a new car today by visiting car maker website . . . " or a portion thereof may be detected and/or extracted as described in fig. 5 paragraph 35). Also, see figs. 1, 3, paragraphs 23-24, 31)
Therefore, taking the combined teachings of Wayans and Mei as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (extracting) into the system of Wayans as taught by Mei.
Per claim 2, Wayans and Mei are combined for the same motivation as set forth in claim 1 above.
Re claim 3, the combination of Wayans and Mei as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Wayans wherein re-encoding the received video comprises re-encoding the received video to include segments having a predetermined length (see fig. 32 ¶ 96 for re-encoding the received video comprises re-encoding the received video to include segments having a predetermined length (i.e. video segment A is encoded to common format and stored, for example, in the memory as described above; at 3150, the video segment B is encoded to common format and stored, for example, in the memory as described above; the encoded video segments A and B are demuxed to a single file; at 3180, the audio file 420 is added to the demuxed single file as described in fig. 31 paragraph 86, furthermore, individual frames 3020 are written to individual frames in a video where the length of the video is substantially equivalent to the length of time the record icon 510 is being activated by the finger contact 1501 as described in fig. 30 paragraph 92, moreover, each image video segment recorded by the user is stored in, for example, memory 102 as a separate image video file (not shown) as described in fig. 30 paragraph 93))
Re claim 4, the combination of Wayans and Mei as discussed in claim 3 above discloses all the claim limitations with additional claimed feature taught by Wayans wherein re-encoding the received video comprises, for each segment (see fig. 32 ¶ 96 for re-encoding the received video comprises, for each segment (i.e. device 100 performs splicing and re-encoding process of all the video segments and their associated video files and displays a preview screen 1000 as shown in fig. 31 paragraph 86)): 
Wayans fails to explicitly teach generating a key frame based on video data of the received video; and determining data for each frame of the segment based on the generated key frame and the video data of the received video. However, the reference of Mei explicitly teaches generating a key frame based on video data of the received video (see ¶ 25 for generating a key frame based on video data of the received video (i.e. to further narrow the amount of information utilized from the online video, one or more keyframes may be extracted for respective segments, at 208, a keyframe may be a frame within a segment that is representative of a sequence of frames of the segment as described in fig. 2 paragraph 26). Also, see paragraphs 27-28); and determining data for each frame of the segment based on the generated key frame and the video data of the received video (see ¶s 25, 28 for determining data for each frame of the segment based on the generated key frame and the video data of the received video (i.e. to further narrow the amount of information utilized from the online video, one or more keyframes may be extracted for respective segments, at 208, a keyframe may be a frame within a segment that is representative of a sequence of frames of the segment as described in fig. 2 paragraph 26, furthermore, a set of features may be extracted from one or more keyframes of respective segments as described in fig. 2 at step 210 paragraph 27))
Therefore, taking the combined teachings of Wayans and Mei as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (key frame) into the system of Wayans as taught by Mei.
One will be motivated to incorporate the above feature into the system of Wayans as taught by Mei for the benefit of determining a set of additional information relevant to an online video, wherein the online video is received, wherein the online video is parsed into one or more segments, wherein a segment comprising a sequence of frames, wherein the online video is segmented to parse down the online video into manageable segments from which features are identified and extracted, wherein to further narrow the amount of information utilized from the online video, one or more keyframes are extracted for respective segments, wherein a keyframe may be a frame within a segment that is representative of a sequence of frames of the segment, for example, a middle frame or a frame having a video quality above a predetermined threshold may be selected as the keyframe, wherein selecting keyframes reduces the amount of unnecessary and/or redundant data utilized from the online video in order to improve efficiency when reducing the amount of unnecessary and/or redundant data utilized from the online video (see fig. 2 ¶s 25-26)
Re claim 14, Wayans discloses a computer readable medium configured to store instructions, the instructions when executed by a processor cause the processor to (i.e. one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for the device 100 and to process data as described in fig. 1 paragraph 38)): receive a video from a user of an online system (see ¶ 68 for receive a video from a user of an online system (i.e. online module 155 may be configured to allow the user to access, browse, receive (e.g., by streaming and/or download), upload and/or otherwise manage online videos in one or more file formats, such as, for example, H.264)); re-encode the received video based on a prespecified re-encoding scheme, wherein re-encoding the received video comprises generating a set of video segments from video data of the received video, each of the video segments of the set of video segments independently playable by a media player (see fig. 32 ¶ 96 for re-encode the received video based on a prespecified re-encoding scheme, wherein re-encoding the received video comprises generating a set of video segments from video data of the received video, each of the video segments of the set of video segments independently playable by a media player (i.e. device 100 performs splicing and re-encoding process of all the video segments and their associated video files and displays a preview screen 1000 as shown in fig. 31 paragraph 86, furthermore, the play icon 1010 allows the user to play spliced video preview playback as described in fig. 10 paragraph 88)); and store the re-encoded video including storing information for each segment of the set of segments generated during the re-encoding of the received video (see fig. 32 ¶ 96 for store the re-encoded video including storing information for each of segment of the set of segments generated during the re-encoding of the received video (i.e. video segment A is encoded to common format and stored, for example, in the memory as described above; at 3150, the video segment B is encoded to common format and stored, for example, in the memory as described above; the encoded video segments A and B are demuxed to a single file; at 3180, the audio file 420 is added to the demuxed single file as described in fig. 31 paragraph 86))
Wayans fails to explicitly teach extract features from the received video; store the extracted features for the received video. However, the reference of Mei explicitly teaches extract features from the received video (see ¶ 29 for extract features from the received video (i.e. parsing component 304 may be configured to parse the online video 302 into one or more segments, a segment comprising a sequence of frames of the online video 302 as shown in fig. 3 paragraph 30, furthermore, the feature extraction component 308 may be configured to extract a set of features 310 from the keyframes 306 as described in fig. 3 paragraph 31). Also, see figs. 1-2 paragraphs 23, 25); store the extracted features for the received video (see ¶ 29 for store the extracted features for the received video (i.e. parsing component 304 may be configured to parse the online video 302 into one or more segments, a segment comprising a sequence of frames of the online video 302 as shown in fig. 3 paragraph 30, furthermore, the feature extraction component 308 may be configured to extract a set of features 310 from the keyframes 306 as described in fig. 3 paragraph 31). It should be noted that the extracted set of features 310 for the received video 302 is stored in the system 300 as shown in fig. 3)
Therefore, taking the combined teachings of Wayans and Mei as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (extract) into the system of Wayans as taught by Mei.
One will be motivated to incorporate the above feature into the system of Wayans as taught by Mei for the benefit of having a system 300 that may comprise a parsing component 304, a feature extraction component 308, wherein the parsing component 304 may be configured to parse the online video 302 into one or more segments, a segment comprising a sequence of frames of the online video 302, wherein the feature extraction component 308 may be configured to extract a set of features 310 from the keyframes 306, wherein the set of features 310 may comprise at least one of a textual feature, a visual feature, and/or an audio feature in order to ease the processing time when extracting a set of features 310 (see fig. 3 ¶s 29-31)
Re claim 17, Wayans discloses an online system comprising: a video intake module configured to receive a video from a user of the online system (see ¶ 68 for a video intake module configured to receive a video from a user of the online system (i.e. online module 155 may be configured to allow the user to access, browse, receive (e.g., by streaming and/or download), upload and/or otherwise manage online videos in one or more file formats, such as, for example, H.264)); and a video re-encoding module configured to: re-encode the received video based on a prespecified re-encoding scheme, wherein re-encoding the received video comprises generating a set of video segments from video data of the received video, each of the video segments of the set of video segments independently playable by a media player (see fig. 32 ¶ 96 for a video re-encoding module configured to: re-encode the received video based on a prespecified re-encoding scheme, wherein re-encoding the received video comprises generating a set of video segments from video data of the received video, each of the video segments of the set of video segments independently playable by a media player (i.e. device 100 performs splicing and re-encoding process of all the video segments and their associated video files and displays a preview screen 1000 as shown in fig. 31 paragraph 86, furthermore, the play icon 1010 allows the user to play spliced video preview playback as described in fig. 10 paragraph 88)), and store the re-encoded video including storing information for each of segment of the set of segments generated during the re-encoding of the received video (see fig. 32 ¶ 96 for store the re-encoded video including storing information for each of segment of the set of segments generated during the re-encoding of the received video (i.e. video segment A is encoded to common format and stored, for example, in the memory as described above; at 3150, the video segment B is encoded to common format and stored, for example, in the memory as described above; the encoded video segments A and B are demuxed to a single file; at 3180, the audio file 420 is added to the demuxed single file as described in fig. 31 paragraph 86))
Wayans fails to explicitly teach a video feature extraction module configured to extract features from a received video and store the extracted features for the received video. However, the reference of Mei explicitly teaches a video feature extraction module configured to extract features from a received video (see ¶ 29 for a video feature extraction module configured to extract features from a received video (i.e. parsing component 304 may be configured to parse the online video 302 into one or more segments, a segment comprising a sequence of frames of the online video 302 as shown in fig. 3 paragraph 30, furthermore, the feature extraction component 308 may be configured to extract a set of features 310 from the keyframes 306 as described in fig. 3 paragraph 31). Also, see figs. 1-2 paragraphs 23, 25); and store the extracted features for the received video (see ¶ 29 for store the extracted features for the received video (i.e. parsing component 304 may be configured to parse the online video 302 into one or more segments, a segment comprising a sequence of frames of the online video 302 as shown in fig. 3 paragraph 30, furthermore, the feature extraction component 308 may be configured to extract a set of features 310 from the keyframes 306 as described in fig. 3 paragraph 31). It should be noted that the extracted set of features 310 for the received video 302 is stored in the system 300 as shown in fig. 3)
Therefore, taking the combined teachings of Wayans and Mei as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (extract) into the system of Wayans as taught by Mei.
One will be motivated to incorporate the above feature into the system of Wayans as taught by Mei for the benefit of having a system 300 that may comprise a parsing component 304, a feature extraction component 308, wherein the parsing component 304 may be configured to parse the online video 302 into one or more segments, a segment comprising a sequence of frames of the online video 302, wherein the feature extraction component 308 may be configured to extract a set of features 310 from the keyframes 306, wherein the set of features 310 may comprise at least one of a textual feature, a visual feature, and/or an audio feature in order to ease the processing time when extracting a set of features 310 (see fig. 3 ¶s 29-31)
Claims 5-9, 15, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wayans et al. (US 2018/0122419 A1)(hereinafter Wayans) as applied to claim 1-4, 14 and 17 above, and further in view of Mei et al. (US 2011/0264700 A1)(hereinafter Mei), and further in view of Malpani (US 10,459,975 B1)(hereinafter Malpani).
Re claim 5, the combination of Wayans and Mei as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach further comprising: receiving a search query from a viewing user of the online system; identifying a set of search results based on the received search query, each search result identifying a video and a timestamp and duration within the video; identifying a set of video snippets, the set of video snippets including one or more video snippets for each search result of the identified set of search results; and generating a search result video by combining the identified set of video snippets. However, the reference of Malpani explicitly teaches further comprising: receiving a search query from a viewing user of the online system (see col. 9 lines 3-17 for receiving a search query from a viewing user of the online system (i.e. in user interface 300, a user enters a search query 301 for a video clip in a search field 302 as described in fig. 3 col. 9 lines 11-12)); identifying a set of search results based on the received search query, each search result identifying a video and a timestamp and duration within the video (see col. 9 lines 12-30 for identifying a set of search results based on the received search query, each search result identifying a video and a timestamp and duration within the video (i.e. a user interface 300 of a search engine including search results 305 for a search query 301 in a server (e.g., any one of servers 130) including a thumbnail 325-1 displaying a video summary of at least one video clip 303, in user interface 300, a user enters a search query 301 for a video clip in a search field 302 as described in fig. 3 col. 9 lines 3-12). It should be noted that the search results 305 identifying a video and a timestamp and duration within the video as shown in fig. 3); identifying a set of video snippets, the set of video snippets including one or more video snippets for each search result of the identified set of search results (see col. 9 lines 12-30 for identifying a set of video snippets, the set of video snippets including one or more video snippets for each search result of the identified set of search results (i.e. a user interface 300 of a search engine including search results 305 for a search query 301 in a server (e.g., any one of servers 130) including a thumbnail 325-1 displaying a video summary of at least one video clip 303, in user interface 300, a user enters a search query 301 for a video clip in a search field 302 as described in fig. 3 col. 9 lines 3-12). It should be noted that the search results 305 include one or more video snippets as shown in fig. 3); and generating a search result video by combining the identified set of video snippets (see col. 9 lines 12-30 for generating a search result video by combining the identified set of video snippets (i.e. a user interface 300 of a search engine including search results 305 for a search query 301 in a server (e.g., any one of servers 130) including a thumbnail 325-1 displaying a video summary of at least one video clip 303, in user interface 300, a user enters a search query 301 for a video clip in a search field 302 as described in fig. 3 col. 9 lines 3-12). It should be noted that the search results 305 include one or more video snippets as shown in fig. 3)
Therefore, taking the combined teachings of Wayans, Mei and Malpani as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (search) into the system of Wayans as taught by Malpani.
One will be motivated to incorporate the above feature into the system of Wayans as taught by Malpani for the benefit of having a user interface 300 of a search engine including search results 305 for a search query 301 in a server (e.g., any one of servers 130) including a thumbnail 325-1 displaying a video summary of at least one video clip 303, wherein in user interface 300, a user enters a search query 301 for a video clip in a search field 302, wherein video clip 303 is the most relevant result of the search query, and therefore it may be displayed in a prominent position in user interface 300, wherein lower panel 305 in interface 300 includes multiple thumbnails 325-1, 325-2, 325-3, 325-4, 325-5, 325-6, and 325-7 (collectively, hereinafter referred to as thumbnails 325) resulting from search query 301 in order to have a user friendly interaction (see fig. 3 col. 9 lines 3-12 to lines 18-23)
Re claim 6, the combination of Wayans and Mei as discussed in claim 5 above discloses all the claimed limitations but fails to explicitly teach wherein the search result video is generated in real time in response to receiving the search query from the viewing user. However, the reference of Malpani explicitly teaches wherein the search result video is generated in real time in response to receiving the search query from the viewing user (see col. 9 lines 12-30 for the search result video is generated in real time in response to receiving the search query from the viewing user (i.e. a user interface 300 of a search engine including search results 305 for a search query 301 in a server (e.g., any one of servers 130) including a thumbnail 325-1 displaying a video summary of at least one video clip 303, in user interface 300, a user enters a search query 301 for a video clip in a search field 302 as described in fig. 3 col. 9 lines 3-12))
Therefore, taking the combined teachings of Wayans, Mei and Malpani as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (search) into the system of Wayans as taught by Malpani.
Per claim 6, Wayans, Mei and Malpani are combined for the same motivation as set forth in claim 5 above.
Re claim 7, the combination of Wayans and Mei as discussed in claim 5 above discloses all the claimed limitations but fails to explicitly teach wherein the search result video is generated without re-encoding the set of search results in response to receiving the search query from the viewing user. However, the reference of Malpani explicitly teaches wherein the search result video is generated without re-encoding the set of search results in response to receiving the search query from the viewing user (see col. 9 lines 12-30 for the search result video is generated without re-encoding the set of search results in response to receiving the search query from the viewing user (i.e. a user interface 300 of a search engine including search results 305 for a search query 301 in a server (e.g., any one of servers 130) including a thumbnail 325-1 displaying a video summary of at least one video clip 303, in user interface 300, a user enters a search query 301 for a video clip in a search field 302 as described in fig. 3 col. 9 lines 3-12). It should be noted that the search results 305 is generated without re-encoding the set of search results 305 in response to receiving the search query from the viewing user as shown in fig. 3)
Therefore, taking the combined teachings of Wayans, Mei and Malpani as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (search) into the system of Wayans as taught by Malpani.
Per claim 7, Wayans, Mei and Malpani are combined for the same motivation as set forth in claim 5 above.
Re claim 8, the combination of Wayans and Mei as discussed in claim 5 above discloses all the claimed limitations but fails to explicitly teach wherein the timestamp and duration within the video identified by a search result corresponds to a temporal location within the video that matches the search query. However, the reference of Malpani explicitly teaches wherein the timestamp and duration within the video identified by a search result corresponds to a temporal location within the video that matches the search query (see col. 9 lines 12-30 for identifying a set of search results based on the received search query, each search result identifying a video and a timestamp and duration within the video (i.e. a user interface 300 of a search engine including search results 305 for a search query 301 in a server (e.g., any one of servers 130) including a thumbnail 325-1 displaying a video summary of at least one video clip 303, in user interface 300, a user enters a search query 301 for a video clip in a search field 302 as described in fig. 3 col. 9 lines 3-12). It should be noted that the search results 305 include timestamp and duration within the video identified by a search result 305 corresponds to a temporal location within the video that matches the search query 301 as shown in fig. 3)
Therefore, taking the combined teachings of Wayans, Mei and Malpani as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (search) into the system of Wayans as taught by Malpani.
Per claim 8, Wayans, Mei and Malpani are combined for the same motivation as set forth in claim 5 above.
Re claim 9, the combination of Wayans and Mei as discussed in claim 5 above discloses all the claimed limitations but fails to explicitly teach wherein identifying a set of video snippets comprises, for each search result of the identified set of search results: identifying a video fragment based on the timestamp within the video identified by the search result and metadata for the video identified by the search result; and identifying a set of video segments of the video identified by the search result that overlaps with the identified video fragment, wherein each video segment of the set of video segments are independently playable by a media player. However, the reference of Malpani explicitly teaches wherein identifying a set of video snippets comprises, for each search result of the identified set of search results: identifying a video fragment based on the timestamp within the video identified by the search result and metadata for the video identified by the search result (see col. 9 lines 12-30 for identifying a set of video snippets comprises, for each search result of the identified set of search results: identifying a video fragment based on the timestamp within the video identified by the search result and metadata for the video identified by the search result (i.e. a user interface 300 of a search engine including search results 305 for a search query 301 in a server (e.g., any one of servers 130) including a thumbnail 325-1 displaying a video summary of at least one video clip 303, in user interface 300, a user enters a search query 301 for a video clip in a search field 302 as described in fig. 3 col. 9 lines 3-12). It should be noted that the search results 305 include timestamp and metadata for a set of video segments 325 and video fragment 320 as shown in fig. 3); and identifying a set of video segments of the video identified by the search result that overlaps with the identified video fragment, wherein each video segment of the set of video segments are independently playable by a media player (see col. 9 lines 12-30 for identifying a set of video segments of the video identified by the search result that overlaps with the identified video fragment, wherein each video segment of the set of video segments are independently playable by a media player (i.e. a user interface 300 of a search engine including search results 305 for a search query 301 in a server (e.g., any one of servers 130) including a thumbnail 325-1 displaying a video summary of at least one video clip 303, in user interface 300, a user enters a search query 301 for a video clip in a search field 302 as described in fig. 3 col. 9 lines 3-12). It should be noted that the search results 305 include a set of video segments 325 of the video identified by the search results 305 that overlaps with the identified video fragment 320 as shown in fig. 3)
Therefore, taking the combined teachings of Wayans, Mei and Malpani as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (search) into the system of Wayans as taught by Malpani.
Per claim 9, Wayans, Mei and Malpani are combined for the same motivation as set forth in claim 5 above.
Re claim 15, the combination of Wayans and Mei as discussed in claim 14 above discloses all the claim limitations with additional claimed feature taught by Wayans further comprising instructions that cause the processor (i.e. one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for the device 100 and to process data as described in fig. 1 paragraph 38))
Wayans fails to explicitly teach to: receive a search query from a viewing user of the online system; identify a set of search results based on the received search query, each search result identifying a video and a timestamp and duration within the video; identify a set of video snippets, the set of video snippets including one or more video snippets for each search result of the identified set of search results; and generate a search result video by combining the identified set of video snippets. However, the reference of Malpani explicitly teaches to: receive a search query from a viewing user of the online system (see col. 9 lines 3-17 for receive a search query from a viewing user of the online system (i.e. in user interface 300, a user enters a search query 301 for a video clip in a search field 302 as described in fig. 3 col. 9 lines 11-12)); identify a set of search results based on the received search query, each search result identifying a video and a timestamp and duration within the video (see col. 9 lines 12-30 for identify a set of search results based on the received search query, each search result identifying a video and a timestamp and duration within the video (i.e. a user interface 300 of a search engine including search results 305 for a search query 301 in a server (e.g., any one of servers 130) including a thumbnail 325-1 displaying a video summary of at least one video clip 303, in user interface 300, a user enters a search query 301 for a video clip in a search field 302 as described in fig. 3 col. 9 lines 3-12). It should be noted that the search results 305 identifying a video and a timestamp and duration within the video as shown in fig. 3); identify a set of video snippets, the set of video snippets including one or more video snippets for each search result of the identified set of search results (see col. 9 lines 12-30 for identify a set of video snippets, the set of video snippets including one or more video snippets for each search result of the identified set of search results (i.e. a user interface 300 of a search engine including search results 305 for a search query 301 in a server (e.g., any one of servers 130) including a thumbnail 325-1 displaying a video summary of at least one video clip 303, in user interface 300, a user enters a search query 301 for a video clip in a search field 302 as described in fig. 3 col. 9 lines 3-12). It should be noted that the search results 305 include one or more video snippets as shown in fig. 3); and generate a search result video by combining the identified set of video snippets (see col. 9 lines 12-30 for generate a search result video by combining the identified set of video snippets (i.e. a user interface 300 of a search engine including search results 305 for a search query 301 in a server (e.g., any one of servers 130) including a thumbnail 325-1 displaying a video summary of at least one video clip 303, in user interface 300, a user enters a search query 301 for a video clip in a search field 302 as described in fig. 3 col. 9 lines 3-12). It should be noted that the search results 305 include one or more video snippets as shown in fig. 3)
Therefore, taking the combined teachings of Wayans, Mei and Malpani as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (search) into the system of Wayans as taught by Malpani.
Per claim 15, Wayans, Mei and Malpani are combined for the same motivation as set forth in claim 5 above.
Re claim 18, the combination of Wayans and Mei as discussed in claim 17 above discloses all the claimed limitations but fails to explicitly teach further comprising: a search module configured to: receive a search query from a viewing user of the online system; identify a set of search results based on the received search query, each search result identifying a video and a timestamp and duration within the video; identify a set of video snippets, the set of video snippets including one or more video snippets for each search result of the identified set of search results; and generate a search result video by combining the identified set of video snippets. However, the reference of Malpani explicitly teaches a search module (i.e. video search engine 242 as shown in fig. 2) configured to: receive a search query from a viewing user of the online system (see col. 9 lines 3-17 for receive a search query from a viewing user of the online system (i.e. in user interface 300, a user enters a search query 301 for a video clip in a search field 302 as described in fig. 3 col. 9 lines 11-12)); identify a set of search results based on the received search query, each search result identifying a video and a timestamp and duration within the video (see col. 9 lines 12-30 for identify a set of search results based on the received search query, each search result identifying a video and a timestamp and duration within the video (i.e. a user interface 300 of a search engine including search results 305 for a search query 301 in a server (e.g., any one of servers 130) including a thumbnail 325-1 displaying a video summary of at least one video clip 303, in user interface 300, a user enters a search query 301 for a video clip in a search field 302 as described in fig. 3 col. 9 lines 3-12). It should be noted that the search results 305 identifying a video and a timestamp and duration within the video as shown in fig. 3); identify a set of video snippets, the set of video snippets including one or more video snippets for each search result of the identified set of search results (see col. 9 lines 12-30 for identify a set of video snippets, the set of video snippets including one or more video snippets for each search result of the identified set of search results (i.e. a user interface 300 of a search engine including search results 305 for a search query 301 in a server (e.g., any one of servers 130) including a thumbnail 325-1 displaying a video summary of at least one video clip 303, in user interface 300, a user enters a search query 301 for a video clip in a search field 302 as described in fig. 3 col. 9 lines 3-12). It should be noted that the search results 305 include one or more video snippets as shown in fig. 3); and generate a search result video by combining the identified set of video snippets (see col. 9 lines 12-30 for generate a search result video by combining the identified set of video snippets (i.e. a user interface 300 of a search engine including search results 305 for a search query 301 in a server (e.g., any one of servers 130) including a thumbnail 325-1 displaying a video summary of at least one video clip 303, in user interface 300, a user enters a search query 301 for a video clip in a search field 302 as described in fig. 3 col. 9 lines 3-12). It should be noted that the search results 305 include one or more video snippets as shown in fig. 3)
Therefore, taking the combined teachings of Wayans, Mei and Malpani as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (search) into the system of Wayans as taught by Malpani.
Per claim 18, Wayans, Mei and Malpani are combined for the same motivation as set forth in claim 5 above.
Re claim 19, the combination of Wayans and Mei as discussed in claim 17 above discloses all the claim limitations with additional claimed feature taught by Wayans further comprising: a playback module (i.e. video player module 145 as shown in fig. 1 paragraph 63)
Wayans fails to explicitly teach configured to: present a search result video to a viewing user of an online system, the search result video including a plurality of video snippets, each video snippet corresponding to a search result for a search query provided by the viewing user. However, the reference of Malpani explicitly teaches configured to: present a search result video to a viewing user of an online system, the search result video including a plurality of video snippets, each video snippet corresponding to a search result for a search query provided by the viewing user (see col. 9 lines 12-30 for present a search result video to a viewing user of an online system, the search result video including a plurality of video snippets, each video snippet corresponding to a search result for a search query provided by the viewing user (i.e. a user interface 300 of a search engine including search results 305 for a search query 301 in a server (e.g., any one of servers 130) including a thumbnail 325-1 displaying a video summary of at least one video clip 303, in user interface 300, a user enters a search query 301 for a video clip in a search field 302 as described in fig. 3 col. 9 lines 3-12). It should be noted that the search results 305 identifying a video and a timestamp and duration within the video as shown in fig. 3) 
Therefore, taking the combined teachings of Wayans, Mei and Malpani as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (search) into the system of Wayans as taught by Malpani.
Per claim 19, Wayans, Mei and Malpani are combined for the same motivation as set forth in claim 5 above.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wayans et al. (US 2018/0122419 A1)(hereinafter Wayans) as applied to claim 1-4, 14 and 17 above, and further in view of Mei et al. (US 2011/0264700 A1)(hereinafter Mei), and further in view of Malpani (US 10,459,975 B1)(hereinafter Malpani), and further in view of Thornberry et al. (US 2011/0262111 A1)(hereinafter Thornberry).
Re claim 10, the combination of Wayans, Mei and Malpani as discussed in claim 9 above discloses all the claimed limitations but fails to explicitly teach wherein identifying a set of video segments comprises: identifying a starting video segment that includes a beginning of the video fragment, wherein identifying the starting video segment comprises determining a byte offset for the starting video, the byte offset indicating the start of video data for the starting video segment within the video identified by the search result; and identifying an ending video segment that includes an ending of the video fragment. However, the reference of Thornberry explicitly teaches wherein identifying a set of video segments comprises: identifying a starting video segment that includes a beginning of the video fragment, wherein identifying the starting video segment comprises determining a byte offset for the starting video, the byte offset indicating the start of video data for the starting video segment within the video identified by the search result (see ¶s 38-40 for identifying a set of video segments comprises: identifying a starting video segment that includes a beginning of the video fragment, wherein identifying the starting video segment comprises determining a byte offset for the starting video, the byte offset indicating the start of video data for the starting video segment within the video identified by the search result (i.e. once a data location for a time offset has been determined, the control circuitry 306 may search in the vicinity or neighborhood of the data location within the video file 400 to find the start of the selected video frame 410, often, the start of a video frame 410 may be indicated by way of a unique set of data bytes, such as a picture start code, thus, when searching through the video file 400 in the neighborhood of a selected video frame 410, the control circuitry 306 may recognize the beginning of a frame by encountering the picture start code as described in figs. 3-4, 6 paragraph 41). Also, see fig. 2 paragraphs 16-17, 31-36, 42-43); and identifying an ending video segment that includes an ending of the video fragment (see ¶s 32-34 for identifying an ending video segment that includes an ending of the video fragment as shown in fig. 4)
Therefore, taking the combined teachings of Wayans, Mei, Malpani and Thornberry as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (byte offset) into the system of Wayans as taught by Thornberry.
One will be motivated to incorporate the above feature into the system of Wayans as taught by Thornberry for the benefit of setting a frame count to some initial value (operation 204), such as one, zero, or minus one, wherein for each video frame to be presented (operation 206), a time offset relative to a starting time within the video segment is generated, wherein the time offset is equal to the frame count multiplied by the frame display time and the rate multiplier (operation 208), wherein a video frame within the video segment corresponding to the time offset within the video segment is selected (operation 210), wherein the selected video frame is then output for presentation (operation 212) and the frame count is updated (operation 214), such as incremented or decremented, in preparation for generating the next time offset for another frame (operation 206) in order to ease the processing time when generating time offset for video frames (see fig. 2 ¶ 17)
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wayans et al. (US 2018/0122419 A1)(hereinafter Wayans) as applied to claim 1-4, 14 and 17 above, and further in view of Mei et al. (US 2011/0264700 A1)(hereinafter Mei), and further in view of Malpani (US 10,459,975 B1)(hereinafter Malpani), and further in view of Benson et al. (US 10,904,639 B1)(hereinafter Benson).
Re claim 11, the combination of Wayans, Mei and Malpani as discussed in claim 5 above discloses all the claimed limitations but fails to explicitly teach wherein generating a search result video by combining the identified set of video snippets. However, the reference of Malpani explicitly teaches wherein generating a search result video by combining the identified set of video snippets (see col. 9 lines 12-30 for generating a search result video by combining the identified set of video snippets (i.e. a user interface 300 of a search engine including search results 305 for a search query 301 in a server (e.g., any one of servers 130) including a thumbnail 325-1 displaying a video summary of at least one video clip 303, in user interface 300, a user enters a search query 301 for a video clip in a search field 302 as described in fig. 3 col. 9 lines 3-12). It should be noted that the search results 305 include one or more video snippets as shown in fig. 3)
Therefore, taking the combined teachings of Wayans, Mei and Malpani as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (search) into the system of Wayans as taught by Malpani.
One will be motivated to incorporate the above feature into the system of Wayans as taught by Malpani for the benefit of having a user interface 300 of a search engine including search results 305 for a search query 301 in a server (e.g., any one of servers 130) including a thumbnail 325-1 displaying a video summary of at least one video clip 303, wherein in user interface 300, a user enters a search query 301 for a video clip in a search field 302, wherein video clip 303 is the most relevant result of the search query, and therefore it may be displayed in a prominent position in user interface 300, wherein lower panel 305 in interface 300 includes multiple thumbnails 325-1, 325-2, 325-3, 325-4, 325-5, 325-6, and 325-7 (collectively, hereinafter referred to as thumbnails 325) resulting from search query 301 in order to have a user friendly interaction (see fig. 3 col. 9 lines 3-12 to lines 18-23)
Furthermore, Wayans fails to explicitly teach comprises: generating a manifest file, the manifest file including a pointer for each video snippet, the pointer identifying a video file associated with the video snippet and a byte offset indicating a start of video data for the video snippet within the video file. However, the reference of Benson explicitly teaches comprises: generating a manifest file, the manifest file including a pointer for each video snippet, the pointer identifying a video file associated with the video snippet and a byte offset indicating a start of video data for the video snippet within the video file (see col. 6 lines 10-21 for generating a manifest file, the manifest file including a pointer for each video snippet, the pointer identifying a video file associated with the video snippet and a byte offset indicating a start of video data for the video snippet within the video file (i.e. manifest 402 includes references to fragments associated with feature content (e.g., fragments A, B, C, and D), each fragment includes an index or time range (e.g., Time range=0 minutes 0 seconds to 0 minutes 5 seconds) and a location of the fragment (e.g., Location=\Wedia\Movies\A093b2b_1.ismv), the manner in which an index is represented may vary, for instance, the index may be represented by a time range, a byte offset, a start time (1 hour and 5 seconds of total playback duration of 2 hours), a total duration of the fragment, relative position determined based on positions of the second fragments and the requested first fragment, a number (e.g., fragment 123 of 250 total fragments), etc., as a manifest is generated, references to feature fragments are included in the manifest at particular positions, or cue points, between feature fragments as described in fig. 4 col. 6 lines 21-39))
Therefore, taking the combined teachings of Wayans, Mei, Malpani and Benson as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (manifest) into the system of Wayans as taught by Benson.
One will be motivated to incorporate the above feature into the system of Wayans as taught by Benson for the benefit of having a manifest 402 which includes references to fragments associated with feature content (e.g., fragments A, B, C, and D), wherein each fragment includes an index or time range and a location of the fragment, wherein the manner in which an index is represented may vary, for instance, the index may be represented by a time range, a byte offset, a start time, a total duration of the fragment, relative position determined based on positions of the second fragments and the requested first fragment, a number, etc., wherein as a manifest is generated, references to feature fragments are included in the manifest at particular positions, or cue points, between feature fragments in order to improve efficiency when generating a manifest file (see fig. 4 col. 6 lines 21-39)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/28/2022
/JOSE M. MESA/
Examiner
Art Unit 2484


/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484